Appellant was prosecuted for selling intoxicating liquor in violation of the prohibition or local option law; convicted, and his punishment assessed at one year confinement in the State penitentiary.
R.L. McMurtry, who is sheriff of Briscoe County, testified that he was in Amarillo and stopped at the Oriental hotel. That he saw appellant and bought a pint of whisky from him, paying him a dollar for it, and identified on this trial the bottle of whisky that he purchased from appellant. That it was whisky is shown beyond question, appellant admitting that it was whisky, but denied he sold it to the sheriff, saying he had given it to him. Appellant testified that McMurtry stopped at his hotel and said he was sick, and wanted a bottle of whisky. That he let him have the whisky, getting it out of a wardrobe in a room of the hotel. He further states that as he handed McMurtry the whisky, McMurtry offered him a dollar, when, to quote his own language: "`said, `No, that is all right, that is all right.' He said, `No, you don't need to be afraid of me.' I said, `I would not sell a man a bottle of whisky for a thousand dollars.' He took that dollar and throwed it on the bed. I said, `No, no.' He said, `Don't be afraid of me.' I said, `Go on and put it in your pocket' and I turned around to close that door and I doubled a piece of paper to put it over the top of that and when I turned around the money was not on the bed." He later testified that he asked McMurtry to take back the dollar or give him back the whisky, and states that after getting out of jail he found the money on the bed where he claimed McMurtry had thrown it. A deputy sheriff testifies that he searched the room while appellant was in jail, taking off the cover, searching for whisky, and no dollar was on the bed, and McMurtry testified he did not throw the money on the bed but gave it to appellant direct. Appellant's testimony would make it a gift of whisky, while that offered by the State would make it a sale. *Page 386 
The first ground in appellant's motion for new trial complaining that a portion of the jury was not sworn cannot be considered, as such fact, if fact it be, is not verified by any bill of exception, nor in any other way.
The second ground reads as follows: "The court erred in the fourth paragraph of his charge to the jury, wherein he connected the defendant's defense with the State's theory of the case, in this, that, the court instructs the jury in said paragraph four (4), that if they found and believe from the evidence that the defendant, Stewart, furnished and delivered State's witness, McMurtry, intoxicating liquor, but that at the time he so furnished and delivered to said McMurtry such liquor, `he did not sell the same to said McMurtry, but gave it to him, the defendant would not be guilty,' etc." In the brief a number of errors are assigned as to this paragraph of the charge, but under the decisions of this court we cannot consider them. We have copied in full the ground in the motion for new trial, and it will be seen that no error in the charge is pointed out, and it is too late to do so in the brief filed in this court, if error there be. In the case of Mansfield v. State, 62 Tex.Crim. Rep., 138 S.W. Rep., 591, this court held: "Appellant contends, in a general way, that the court erred in not charging the law of manslaughter. The exception in the record presenting this matter is found in the motion for new trial in the following language: `The court should have charged on manslaughter.' This is found at the close of the second paragraph of the motion for new trial, and then in the third ground of the motion it is stated the court should have given a correct charge to the jury, as raised by the testimony of defendant, concerning the alleged insulting note which was carried to defendant's wife by deceased Thomas, knowledge of which was conveyed to defendant on the evening before the homicide, and which, if believed by the jury, would reduce the homicide to manslaughter. The extract from the ground of the motion is not sufficient to present the failure of the court to charge on manslaughter. It is too general. See Joseph v. State, 59 Tex.Crim. Rep., 127 S.W. Rep., 171."
In Sue v. State, 52 Tex.Crim. Rep., this court held: "Various and sundry assignments of error were made by appellant in his motion for new trial to the charge of the court as follows: (Then is copied the paragraph of the court's charge complained of.) Again it is alleged: `That he erred in all that part of his charge which attempts to define manslaughter as will more fully appear by the court's charge on pages 6 and 7 and in bill of exceptions No. 37, which is as follows: (Then follows a paragraph of the charge.) These complaints of the charge cannot, under the rules of this court, be considered because the complaint is too general. How, or wherein the charge is wrong is not pointed out. To copy a charge and say that the court erred in giving that charge, is not sufficient under the rules of this court." *Page 387 
In Cornwell v. State, 61 Tex.Crim. Rep., 134 S.W. Rep., this court held: "The charge of the court on the issue of provoking the difficulty is complained of in this language: `The trial court committed error in the twenty-first paragraph of the main charge wherein he attempts to apply the law of provoking a difficulty. The same is not the law, is not clear, and had the effect and was calculated to mislead the jury.' We think these complaints are so general in their character as not to require a review by this court of the matter attempted to be presented. The motion does not point out in what respect the charge was not the law, wherein it was not clear, or how and in what manner it was calculated to mislead the jury. The particular paragraph set out in the brief of counsel for appellant has been condemned by this court, but we are not sure that, taking the charge of the court altogether, even if the motion, with sufficient directness, challenged the charge, it would be ground for a new trial. But it seems clear under the authorities that the complaint is so general as not to be sufficient to require a review at our hands. Pollard v. State, 58 Tex.Crim. Rep., 125 S.W. Rep., 390; Phillips v. State, 59 Tex.Crim. Rep., 128 S.W. Rep., 1100; Roma v. State, 55 Tex.Crim. Rep., 116 S.W. Rep., 598; Holmes v. State, 55 Tex.Crim. Rep., 116 S.W. Rep., 571; Duncan v. State, 55 Tex.Crim. Rep., 115 S.W. Rep., 837."
Many other decisions of the court could be cited, but we have so recently reviewed this question and the reason for the rule, and cited the authorities in Byrd v. State, 151 S.W. Rep., 1068; Ryan v. State, 64 Tex.Crim. Rep., 142 S.W. Rep., 878, and Berg v. State, 64 Tex.Crim. Rep., 142 S.W. Rep., 884, we do not deem it necessary to do so again.
This paragraph of the court's charge is not copied in the motion in its entirety, but in the brief it is claimed that it shifts the burden of proof upon the defendant. The paragraph is in substance the same as charge No. 2 requested by defendant, and if complained of in a way we could consider it, the error, if error there be in this respect, it was invited by defendant, and under such circumstances he cannot explain. In Cornwell v. State, 61 Tex.Crim. Rep., 134 S.W. Rep., 221, this court held: "Where the charge requested and refused has been substantially given in the court's charge, any error arising therefrom cannot be questioned by the party requesting the charge." In this decision will be found collated a large number of authorities so holding.
However, when we read the paragraph as a whole we do not think it shifts the burden of proof, for in the part not copied in the motion for new trial the court tells the jury "and if you have a reasonable doubt as to whether defendant gave said McMurtry the intoxicating liquor set out in the indictment, you will acquit the defendant."
Grounds three and four in the motion for new trial read: "The court erred in refusing to give in charge to the jury special charge *Page 388 
No. one (1) as requested by the defendant herein," and fourth, "The court erred in failing and refusing to give in charge to the jury special charge No. 2 as requested by the defendant." These complaints in the motion are too general. (See authorities above cited.) However, as hereinbefore stated, special charge No. 2 was in substance given in the court's charge, and there is no evidence upon which to base charge No. 1. So if presented in a way we could consider them, there would be no error. However, upon these two general grounds in the motion, there is sought to be assigned in the brief an assignment that the court did not present defendant's defense affirmatively. If the appellant desired to assign any such ground, it should have been placed in the motion for new trial, and there being no such ground in the motion, it cannot be assigned in this court. In Joseph v. State, 59 Tex.Crim. Rep., 127 S.W. Rep., 171, this court held: "In the absence of a bill of exceptions, or a ground in the motion for new trial urging such defects in a charge, this court is not authorized to reverse a case." This has always been the rule in this court since the adoption of Article 723 in its present form, and necessarily so because the Legislature has the right to place such limitations on this court in the matter of an appeal as it deems proper. In the brief there are other assignments not contained in the motion for new trial, but as we are not authorized to consider them under the law, we deem it useless to recite them.
There is, however, one other ground in the motion for new trial being based on the allegation that the field notes describing commissioners precinct No. 1 are deficient, in that the calls do not close, and, therefore, the election is void. A map of Potter County accompanies the record with the commissioners precincts marked thereon, as well as the field notes of the precinct. That portion of the field notes of which complaint is made reads as follows:
"Commissioners Precinct No. one: Beginning at the North corner of Survey No. 107, Block 46 Houston  Texas Central Railroad Co. land; Thence South  West with South bank of Canadian river to the North East corner of Survey No. 32, Block No. 5, G.  M.: Thence South with East line of Survey 32-35, Blk. G.  M. 5, to the the North line of Survey 1 Blk. 4 A.C.H.  B. Thence West with North line of said Survey No. 1 to the N.W. corner of said Survey No. 1," etc. There is no contention that the remainder of the field notes do not close and properly describe the territory, but to make the contention of appellant plain we copy the following map in the record: (See copy of map on next page.)
It is thus seen that where the field notes call "thence South with East line of Survey 32-35, Blk. G.  M. 5, to the North line of Survey 1, Blk. 4 A C.H.  B., 55," etc., no mention is made of the 93 vara off-set which is shown on the map at S.E. corner of survey 32 and N.E. corner of survey 35, and it is the omission of this call that appellant contends renders the creation of commissioners precinct *Page 389 
[EDITORS' NOTE:  MAP IS ELECTRONICALLY NON-TRANSFERRABLE.] *Page 390 
No. 1 void, and the orders, etc., for the election on prohibition following these calls, renders the local option election also void. The map would show that the adjoining commissioners precinct also follows these calls. So that if the line of survey 32 should be extended on South without reference to the off-set to the north line of survey one, the territory would be in one of the commissioners precincts as created, and under any construction given these calls no territory would be omitted from a commissioners precinct. However, calling as these field notes do for the east lines of the two surveys, we think the slight off-set would not render the creation of the precinct void, but as the calls were such that any man on the grounds, from the known marks on the ground, could clearly trace the lines, no such discrepancy occurs as would vitiate the creation of the precinct. In the case of Williams v. State, 52 Tex.Crim. Rep., in which it was claimed there were some slight discrepancies in the calls of the boundaries, the court held that as the calls were sufficiently definite to mark and make manifest to all parties the territory within the limits, it would hold the calls sufficient, since any intelligent man could readily ascertain the true limits from an inspection. That the courts of this State have always upheld boundaries where a slight discrepancy occurred. No man could be deceived by the slight discrepancy here shown, and we hold that the order creating the precinct is a valid order, and the election properly ordered.
The judgment is affirmed.
Affirmed.
                          ON REHEARING.                       February 26, 1913.